Filed 5/4/22 M.C. v. J.M. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




 M.C.,                                                                                         C092211

                    Plaintiff and Respondent,                                       (Super. Ct. No. SDR-00-
                                                                                             43957)
           v.

 J.M.,

                    Defendant and Appellant.




         After holding a hearing, the trial court issued a domestic violence restraining order
against J.M. to stay away from M.C., the father of her child. (Fam. Code, § 6200 et seq.)
J.M., representing herself, appeals the order.
         We are unable to provide a statement of the facts supporting the order because
J.M. has not provided an adequate record of those proceedings. She has provided a
clerk’s transcript of some of the filings in the case but no reporter’s transcript or similar
summary of the trial court’s oral proceedings. An appellant has the burden to provide a


                                                             1
record on appeal adequate to review the appellant’s contentions. (Estrada v. Ramirez
(1999) 71 Cal.App.4th 618, 623, fn. 1.)
       J.M. now contends (1) the trial court erred by admitting evidence that had not been
served on her, (2) she had never met the court commissioner who presided over the
proceedings, (3) the domestic violence restraining order is not in the best interests of the
parties’ child, and (4) we should vacate the trial court’s order for lack of evidence,
sanction M.C. with six months of jail time, grant her permanent custody of the child, and
transfer the case to Los Angeles County. We conclude J.M. forfeited consideration of
these contentions because she has failed to follow appellate rules and provide a proper
and persuasive brief and record on appeal.
       We will affirm the order.
                               PRELIMINARY MATTERS
       Most of J.M.’s statements of fact and procedure throughout her opening brief will
not be considered because she fails to provide proper and accurate citations to the record
on appeal to support the statements. (Cal. Rules of Court, rule 8.204(a)(1)(C); Liberty
National Enterprises, L.P. v. Chicago Title Ins. Co. (2011) 194 Cal.App.4th 839, 846.)
For example, J.M. makes numerous allegations about what happened at the hearing
before the commissioner -- what was submitted as evidence, what was said, what
contentions were made -- but she does not provide us with a reporter’s transcript of that
hearing or some appropriate alternative, such as a settled statement. (Cal. Rules of Court,
rules 8.134, 8.137; Ehman v. Moore (1963) 221 Cal.App.2d 460, 462.) We must
therefore disregard every statement of fact or procedure that is not accompanied by a
citation to the record on appeal supporting the statement.
       J.M. accuses M.C. of misconduct in multiple ways, amounting to what she terms
“legal abuse,” but she does not substantiate the accusations with citations to the record.
J.M. also claims she “happen[s] to know” that the Placer County court “partially
approves” every request for a temporary restraining order. We disregard all of these

                                              2
unsupported allegations and accusations because J.M. does not substantiate them. We are
not at liberty to base our decision on unsubstantiated allegations and accusations. (Cal.
Rules of Court, rule 8.204(a)(2)(C); Lona v. Citibank, N.A. (2011) 202 Cal.App.4th 89,
102.)
        J.M. also makes various assertions of error throughout her brief, many of which do
not appear under an appropriate heading describing the error. All arguments not made
under a heading or subheading summarizing the argument are forfeited. (Cal. Rules of
Court, rule 8.204(a)(1)(B); Pizarro v. Reynoso (2017) 10 Cal.App.5th 172, 179.)
        Furthermore, J.M. largely fails to cite to binding statutory or precedential authority
in support of her arguments. Failure to provide authority forfeits appellate contentions.
(People ex rel. Reisig v. Acuna (2017) 9 Cal.App.5th 1, 38.) In instances where she
provides a citation to authority, J.M. fails to explain how that authority requires reversal
of the domestic violence restraining order. Although J.M. cites to and quotes from
various journal and magazine articles concerning domestic abuse and the courts, the
articles bear no legal weight absent reference to binding statutes and precedents.
        J.M.’s self-representation does not alter these appellate rules. “Under the law, a
party may choose to act as his or her own attorney. [Citations.] ‘[S]uch a party is to be
treated like any other party and is entitled to the same, but no greater consideration than
other litigants and attorneys. [Citation.]’ [Citation.] Thus, as is the case with attorneys,
pro. per. litigants must follow correct rules of procedure. [Citations.]” (Nwosu v. Uba
(2004) 122 Cal.App.4th 1229, 1246-1247.)
        J.M. asserts that the law and court processes are flawed with respect to litigation
and application of domestic violence restraining orders, especially for those who must
represent themselves in these matters. While we understand the difficulties faced by self-
represented litigants, we must follow the controlling laws and rules. Suggested changes
to the law and rules should be directed to the legislature and rulemaking bodies. (See



                                              3
Consolidated Rock Products Co. v. Los Angeles (1962) 57 Cal.2d 515, 522 [legislative
determinations left to Legislature].)
       Although M.C. did not file a respondent’s brief, that does not relieve us of the
constitutional duty to reverse only if prejudicial error is shown. (Cal. Const., art. VI,
§ 13; Warford v. Medeiros (1984) 160 Cal.App.3d 1035, 1041-1042.) As will be seen,
none is shown here.
       With these rules of appellate review in mind, we turn to J.M.’s contentions on
appeal.
                                        DISCUSSION
                                               I
       J.M. contends the trial court erred by admitting evidence that had not been served
on her. However, without a record of the hearing, we cannot determine what evidence
was admitted and what objections were made, let alone whether admission of such
evidence was prejudicial. The contention is therefore forfeited.
                                              II
       J.M. next contends she had never met the court commissioner who presided over
the proceedings. J.M. offers no evidence supporting this contention other than an
allegation in her opening brief, but in any event, we are unaware of any requirement that
she meet the commissioner prior to the hearing or that such a circumstance prevents the
issuance of a domestic violence restraining order.
                                              III
       J.M. further contends the domestic violence restraining order is not in the best
interests of the parties’ child, but her allegations in this regard are not supported by
citation to the record on appeal or to applicable authority. The contention is therefore
forfeited.




                                               4
                                              IV
       Finally, in the conclusion to her opening brief, J.M. asks us to vacate the trial
court’s order for lack of evidence, sanction M.C. with six months of jail time, grant her
permanent custody of the child, and transfer the case to Los Angeles County. As J.M.
has failed to assert these matters under a heading or establish supporting evidence and
legal cause for any such relief, her requests fail.
                                       DISPOSITION
       The domestic violence restraining order is affirmed. The parties will bear their
own costs on appeal. (Cal. Rules of Court, rule 8.278(a).)



                                                         /S/
                                                      MAURO, J.



We concur:



    /S/
BLEASE, Acting P. J.



    /S/
ROBIE, J.




                                               5